DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Election/Restrictions

Claims 69 - 72, 78, 89, and 90 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 79 - 82 and 84 - 88, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shazi Jiang on 02/24/2022.
The application has been amended as follows: 

In the claims:
In claim 69, the phrase “provided that in Formula (1), when n is 1, then G is -O-, -S-, -C(=O)-, -OC(=O)-, -C(=O)O-, =N-, -N=N-, or -S(=O)2-,” has been replaced with the phrase --provided that in Formula (1), when n is 1, then G is -O-, -S-, -C(=O)-, =N-, -N=N-, or -S(=O)2-,--. 
In claim 73, the tenth line of the claim, the phrase “* is a point of covalent attachment to the polymer particle, and” has been deleted.
In claim 73, the last line of the claim, the phrase “* is a point of covalent attachment to the polymer” has been replaced with the phrase --* is a point of covalent attachment to the polymer particle--.
claim 76, the second line of the claim, the phrase “of Formula (1) or Formula (2)” has been replaced with the phrase --of Formula (1a) or Formula (2a)--.
In claim 79, the last line of the claim, the phrase “provide the imagable bismuth particle” has been replaced with the phrase --provide the imageable bismuth particle--.
In claim 80, the last two lines of the claim, the phrase “under conditions effective to covalently bind the compound of Formula (3) or Formula (4) to the particle to provide the imagable bismuth particle” has been replaced with the phrase --under conditions effective to covalently bind the compound of Formula (5) or Formula (6) to the particle to provide the imageable bismuth particle, wherein FG is a functional group reactive with a functional group of the hydrophilic polymer precursor particle--. 
In claim 81, the second line of the claim, the phrase “imagable bismuth particles” has been replaced with the phrase --imageable bismuth particles--.
In claim 82, the second line of the claim, the phrase “imagable bismuth particles” has been replaced with the phrase --imageable bismuth particles--.
In claim 82, the last line of the claim, the phrase “contract agent” has been replaced with the phrase --contrast agent--.
In claim 88, the second line of the claim, the phrase “the tumor” has been replaced with the phrase --the subject--.
In each of claims 69 - 80 and 89, the preamble of each claim, the phrase “imagable bismuth particle” has been replaced with the phrase --imageable bismuth particle--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the particular G and n group species of the compounds.  The closest prior art is Hruby et al. (of record; 2011 React. Funct. Polym. 71: 1155-1159; “Hruby”).  Hruby teaches a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Jennifer Lamberski/Primary Examiner, Art Unit 1618